The opinion of the Court was delivered by
Sergeant, J.
A patent is not operative against the rights of a third person existing before the issuing of the patent. He may show that his right is better than that of him who obtained the patent, and for that purpose may inquire into the prior title of the patentee, whether by warrant, survey, settlement or otherwise, *155and show that, his own equitable title is better. But one who purchases after the issuing of the patent, and whose whole claim originates subsequently to its date, is not at liberty to search into imperfections in the previous title of the patentee. If there are any such which the Commonwealth has chosen to overlook, a third person has nothing to do with it. The patent conveys the full legal title of the State, and is, as to her, a merger of the previous proceedings and a waiver of informalities; it is, moreover, full and express notice to every person whatever that the land has been granted away and is not vacant.
In the case before us, the defendant applied for his warrant after the Commonwealth had issued a patent to the plaintiff for 941-acres of land, and had received the purchase money and fees. He alleges that the plaintiff’s survey was void, being made under application No. 3421, 22d of June 1768, for 100 acres; which application had been before fully executed on land at a distance from the present. There was an irregularity in this, but nothing more. The survey of these 94J acres, in 1810, was made by a deputy-surveyor, and this survey was afterwards adopted by the Land Office. The land was vacant when the patent was issued. There being no intervening claim, the land officers, after accepting such survey and granting a patent upon it, could not grant the land a second time. And as to fraud and imposition, we have no evidence of it, nor is it for the defendant to allege it. It is sufficient, as to him, that the Land Office adopted the survey, though not. regularly made, on receiving the purchase money and all the fees of office. We are therefore of opinion there was no error in the charge of the court.
Judgment affirmed.